Mr. Justice Paxson
delivered the opinion of the court, October 2d 1882.
The learned judge of the court bélow in afiirming the plaintiff’s fifth point withdrew the case from the jury. . The said point is as follows: “That the eharge against J. Dearman proposed to be settled by the alleged contract constituted a criminal offense against the law, and therefore not susceptible of settlement. The most that could be accomplished in such a case would be to induce the prosecutor not to appear and prosecute, and the alleged agreement in this ease to pay for such services is void, as being against the policy of the law, and cannot be enforced, and the plaintiff is therefore entitled to recover.”
The offence with which the plaintiff below was charged Avas that of fornication. The Avoman with whom it was alleged he committed said offense Avas married and the settlement was made with her husband. The defendant, who is an attorney, alleges that the plaintiff agreed to give him a contingent fee of about $2,000, provided he could succeed in settling the matter so as to avoid a prosecution.
We need not discuss so much of the ruling of the learned judge as holds that an offense of this character is not susceptible of settlement. That is not the question here. Conceding the right of settlement, the important question arises Avhether a court of law will enforce a contract by which an attorney at law undertakes for a contingent fee to procure a settlement of such a criminal charge and thus prevent its coming into court.
The stifling of a prosecution for a criminal offense, even where it is a mere misdemeanor, and of such a character as to be Avithin the control of the parties, is not a proper subject of a bargain for a fee. This is especially the case where the crime is one which concerns public morals. It would lower the standard of the profession and impair its dignity and usefulness were the principle contended for by the defendant to receive judicial sanction. Its mere statement implies an understanding that some means are to be used that are not professional; such contracts, if sustained, cannot fail in many instances to interfere seriously Avith the administration of public justice.
There is a line of authorities which do not differ from this ease in principle. Thus it was held in Hatzfield v. Gulden, 7 Watts 152, that “ A contract founded upon a promise or *564engagement to procure signatures and obtain a pardon from the governor, for one convicted of a criminal offence and sentenced to punishment, is unlawful and cannot be enforced by an action.” It was said by IIuston, J., in delivering the opinion of the court: “It is not necessary to say whether, after the whole transaction is closed, a person who incidentally paid some postage, or who under special circumstances carried a petition the signatures to which were spontaneously made, may not receive his actual expense and daily pay. I would say it must be a very special case, however, to justify this. But this is not such a case; and we do not wish to see advertisements that pardons will be obtained at the lowest price, nor anything which approaches to it; and generally, all contracts to change the course of trials, or the effects of trials, whether to obtain a liberation of a prisoner by money to the jailor, or to obtain a a pardon by the use of money directly or indirectly must be void.” Yet it is admittedly lawful for a governor to pardon, and for a citizen to solicit a pardon in a proper way.
For a similar reason this court held in Clippinger v. Hepbaugh, 5 W. & S. 315, that a contract with an attorney, to procure or endeavor to procure the passage of an act of the Legislature, is void, as being inconsistent with public policy and the integrity of our political institutions.
Bowman v. Coffroth, 9 P. F. S. 19, was an action by an attorney to recover compensation for his services before the department in procuring the discharge of a drafted man. It Avas held that the contract Avas against public policy and void, whether the compensation for the services was fixed or contingent.
Other cases might be cited were it necessary. Those referred to establish the principle that contracts which have for their subject-matter any interference with the creation of laws or their due enforcement are against public policy and therefore void. The law guards with Jealousy every avenue to its courts of justice, and strikes down everything in the shape of a contract which may afford a temptation to interfere with its due administration. That the case in hand comes within the principle referred to is too plain for argument. The defendant may have rendered some professional services to the plaintiff for which he would be entitled to compensation. But the contract which ho sets up by Avay of defence to the note being void as against public policy, the learned judge committed no error in directing a verdict for the plaintiff. This view of the case renders a discussion of the remaining assignments of error unnecessary.
Judgment affirmed,.